USCA11 Case: 20-13249    Date Filed: 12/17/2021   Page: 1 of 2




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-13249
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
WILSON PETER REVANGE,
a.k.a. Jackboi,
a.k.a. Winson Revange,


                                        Defendant-Appellant.
USCA11 Case: 20-13249         Date Filed: 12/17/2021    Page: 2 of 2




2                      Opinion of the Court                 20-13249

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:18-cr-00327-SCB-AEP-10
                    ____________________

Before JILL PRYOR, BRANCH and LUCK, Circuit Judges.
PER CURIAM:
       William Sansone, appointed counsel for Wilson Revange in
this appeal from the denial of Revange’s post-judgment motion for
a certified copy of his criminal-proceeding documents and subse-
quent motion for reconsideration, has moved to withdraw from
further representation of the appellant and filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967). Our independent review
of the entire record reveals that counsel’s assessment of the relative
merit of the appeal is correct. Because independent examination
of the entire record reveals no arguable issues of merit, counsel’s
motion to withdraw is GRANTED, and the denial of Revange’s
post-judgment motions seeking documents are AFFIRMED.